DETAILED CORRESPONDENCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2021 has been entered.


Claims 1, 3-11, 13, and 19-28 were previously presented.  Claims 29-42 are newly added.  Claims 1, 3-11, 13, 19-42 are currently pending and are allowable.

This Application is a continuation-in-part of U.S. Application No. 15/470386, filed March 27, 2017, which claims priority to U.S. Provisional Application No. 62/314048, filed March 28, 2016, U.S. Provisional Application No. 62/452746, filed January 31, 2017, and U.S. Provisional Application No. 62/454184, filed February 3, 2017.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: As persuasively argued by Applicant in the reply filed October 20, 2020, the prior art fails to teach or render obvious the enzyme preparation as claimed.  The closest prior art of record is Kurfurst et al.
Kurfurst et al. teach a pancreatin product, which is an enzyme preparation, produced by a process that provides pancreatin having preferably a more than 3 log10, and particularly preferably a more than 4 log10, reduction in viral load of a model virus, including porcine parvovirus; and a biological activity of at least 50%, at least 80%, or preferably at least 90%, of the biological activity, including lipase activity, of a control enzyme preparation (Abs.; Para. 7, 47, 52; Fig. 2).  
However, for the reasons indicated by Applicant in the reply filed October 20, 2020, the pancreatin product obtained by the method of Kurfurst et al. differs from that produced by the method as claimed.  Kurfurst et al. do not teach the steps of subjecting mammalian pancreatic tissue that is intact to electron beam radiation, and then isolating the pancreatin from the irradiated pancreatic tissue.  Further, as persuasively argued by Applicant, Kurfurst et al. do not teach or suggest that both of the desired results of a pancreatin preparation with at least 50% biological activity, and at least a four log10 reduction in viral load compared to a control were, or could be, achieved simultaneously using the taught processes.  As such, the enzyme preparation produced by the method as claimed is deemed to be structurally different from that obtained by the method of Kurfurst et al. 


Conclusion

Claims 1, 3-11, 13, and 19-42 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653